Beck, Ch. J.
I. The demurrer was properly overruled. The property is designated by the enumeration of the different articles, and further by the averment that it is in defendant’s possession. Such a description would be good in a chattel mortgage. Smith, etc., v. McLean, 24 Iowa, 322. If title could .be passed by such a description it would certainly be good in an action to recover possession of the property.
II. Public property of a municipal corporation “ which is necessary to and proper for carrying out the general purpose for which such corporation is organized, is exempt from execution.” Rev. § 32T4. The petition alleges the facts upon which the exemption is claimed in the precise language of the statute. The allegation is therefore sufficient. But it is claimed that there is no allegation that the chattels described are public property. It is averred that they are the property of the municipal corporation and necessary and proper for its use in carrying out its general purposes. This is a sufficient allegation as to the public character of the property to distinguish it from such-other property which the corporation may. have owned for purposes not connected with the public service, such as may have been held for profit and the like and not for use in the- discharge of municipal duties. No other points were made in the argument.
Affirmed.